DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/23/2021 has been entered.


Response to Amendments
This communication is in response to the amendments filed on 23 February 2021:
	Claims 1, 8-9, 12 and 19-20 are amended.
	Claims 2 and 13 are canceled.
	Claims 1, 3-12 and 14-20 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 23 February 2021:
a.	Applicant’s arguments that none of Cao, Schulze and Rishi teaches the requirements of claim 1 stated, in particular the one-press power-on operation that both enables power on of the terminal and permits the operating subject to login to an operating system of the terminal with one press of the operating subject has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.
c.	Applicant’s arguments that there is no reason for the skilled in the art to go against the teachings of Schulze and Cao and substantially modify Schulze to arrive at claim 1 has been fully considered but is deemed not-persuasive. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 8, 10, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. PGPub. 2017/0090593), hereinafter Cao, in view of Schulze et al. (U.S. PGPub. 2017/0277361), hereinafter Schulze, in further view of Tokunaga et al. (U.S. PGPub. 2016/0196417), hereinafter Tokunaga.

	Regarding claim 1, Cao teaches A one-press power-on processing method, the method being applied to a terminal with a power button (Cao, Paragraph [0003], see “An electronic device can include one or more buttons. A button is typically associated with one or more functions or operations of the electronic device”, where “one or more functions or operations of the electronic device” is being read as the terminal comprising a power-button), the terminal comprising a biometric feature identification module configured to acquire biometric feature data of an operating subject when the operating subject presses the power button (Cao, Paragraph [0006], see “the electronic device can obtain an image of a fingerprint each time the restricted-access button is pressed by a user”, where “electronic device” is being read as the terminal, where “obtain an image of a fingerprint each time the restricted-access button is pressed by a user” is being read as the terminal comprising a biometric feature identification module configured to acquire biometric feature data when the operating subject presses the power button); the method comprising:
	determining whether pressing the power button at a current time triggers one-press power-on operation of the terminal when it is detected that the power button is pressed at the current time (Cao, Paragraph [0104], see “The method 600 begins at operation 602 in which a button press may be detected”) (Cao, Paragraph [0105], see “Next at operation 604, biometric data can be obtained by the biometric sensor”) (Cao, Paragraph [0106], see “Next, at operation 606, the biometric data obtained at operation 604 may be analyzed…the biometric data may be compared to previously-, 
	sending the biometric feature data acquired by the biometric feature identification module to an operating system of the terminal for one-press power-on processing when the pressing the power button at the current time triggers the one-press power-on operation of the terminal for the one-press power-on processing (Cao, Paragraph [0028], see “a power button of an electronic device may incorporate a biometric sensor (e.g., a fingerprint sensor). One or more functions associated with the power button may be restricted functions that can only be performed by an authorized user. For example, turning on or off the electronic device may be a restricted function that can only be performed by an authorized user or group of users…when the power button is pressed, an image of a fingerprint may be obtained and compared to the previously-obtained fingerprint images of the limited set of authorized users. If it is determined that the obtained image matches that of one of the previously-obtained fingerprint images of the limited set of authorized users, then the electronic device may perform the operation associated with the power button (e.g., turn on, turn off, enter a standby state, and so on”, 
	Cao does not teach the following limitation(s) as taught by Schulze: the determining whether pressing the power button at a current time triggers one-press power-on operation of the terminal comprises determining that pressing the power button at the current time triggers the one-press power-on operation of the terminal when a power-on electrical signal is enabled within a predefined time period.
	(Schulze, Paragraph [0021], see “the computing device can determine that a current time of day is within a determined time segment specified by a display schedule of the display instructions and can enable recommended content to be displayed”, where “enable recommended content to be displayed” is being read as comprising a power-on electrical signal being enabled within a predefined time period, hence, powering on the display) (Schulze, Paragraph [0050], see “the content display service 350 can enable the recommended content for display. For example, the content display service can instruct an interface 370 to display the recommended content in one of a full-screen template or a non-full-screen template on a lock screen in response to a lock screen event, such as powering on the display screen”, where “recommended content for display” can be analogous to powering on the display screen).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao, by implementing techniques for content optimizations for a lock screen, comprising determining that pressing the power button at the current time triggers one-button 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising determining that pressing the power button at the current time triggers one-button power-on of the terminal when a power-on electrical signal is enabled within a predefined time period. This allows for better security management within the system by only powering on the terminal when the power button at the current time triggers the terminal when a power-on electrical signal is enabled within a predefined time period. This method improves security within the system due to the terminal only powering on when the power-on electrical signal is received within a predefined time period, hence, having the user re-authenticate themselves after a set expiration time in order to reduce the chances of an unauthorized entity accessing the terminal (Schulze, Paragraph [0050]). 
	Cao as modified by Schulze do not teach the following limitation(s) as taught by Tokunaga: wherein the one-press power-on operation is an operation that both enables power on of the terminal and permits the operating subject to login to an operating system of the terminal with one press of the operating subject.
	(Tokunaga, Paragraph [0037], see “if the user presses the main power button 20 with the information processing apparatus 10 powered off, the information processing apparatus 10 turns on the main power to activate the OS (system software), thereby executing the login processing for the user who does not use the input apparatus 6. In this login processing, the information processing apparatus 10 functions as a face authentication system based on an image taken by the camera 7”, where “main power button 20” is analogous to the one-press power-on operation that both enables power on of the terminal and permits the operating subject to login to an operating subject of the terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao and techniques disclosed of Schulze, by implementing techniques for an information processing apparatus, comprising of a one-press power-on operation being an operation that enables a power on of the terminal and login of an operating system of the terminal, disclosed of Tokunaga. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising of a one-press power-on operation being an operation that enables a power on of the terminal and login of an operating system of the terminal. This allows for a more user-friendly interface by enabling a power on and login of an operating system of the terminal to a user after they press the power button (Tokunaga, Paragraph [0037]).  

	Regarding claim 3, Cao as modified by Schulze and further modified by Tokunaga teaches The method according to claim 1, wherein the sending the biometric feature data acquired by the biometric feature identification module to an operating system of the terminal comprises: 
	sending the biometric feature data acquired by the biometric feature identification module to the operating system of the terminal based on a biometric feature data verification request (Cao, Paragraph [0056], see “the laptop 100 may periodically request that a user of the laptop 100 or the keyboard 102 authenticate the user’s identity by placing the user’s fingertip on the restricted-access button 110. The laptop 100 may request that a user of the laptop 100 authenticate his or her identity in order to, without limitation: grant access to an application or program executed by the laptop 100, grant access to a feature of an application or program executed by the laptop 100…apply settings associated with a particular user to the laptop 100 or an application or program operating thereon, and so on”).

	Regarding claim 4, Cao as modified by Schulze and further modified by Tokunaga teaches The method according to claim 1, further comprising:
	acquiring the biometric feature data by the biometric feature identification module upon detecting that the power button is pressed at the current time and prior to the determining whether pressing the power button at a current time triggers one-press power-on of the terminal; or
	acquiring the biometric feature data by the biometric feature identification module upon determining that pressing the power button at the current time triggers one-press power-on of the terminal and prior to the sending the biometric feature data to an operating system of the terminal (Cao, Paragraph [0028], see “a power button of an electronic device may incorporate a biometric sensor (e.g., a fingerprint sensor). One or more functions associated with the power button may be restricted functions that can only be performed by an unauthorized user…when the power button is pressed, an image of a fingerprint may be obtained and compared to the previously-obtained fingerprint images of the limited set of authorized users. If it is determined that the obtained image matches that of one of the previously-obtained fingerprint images of the limited set of authorized users, then the electronic device may perform the operation associated with the power button (e.g., turn on, turn off, enter a standby state, and so on)”, where “when the power button is pressed, an image of a fingerprint may be obtained and compared…” is being read as acquiring the biometric feature data by the biometric feature identification module upon detecting that the power button is pressed at the current time, where “If it is determined that the obtained image matches…then the electronic device may perform the operation associated with the power button (e.g., turn on, turn off, enter a standby state, and so on)” is being read as first acquiring the biometric feature data upon detecting that the power button is pressed, and then judging whether pressing the power button triggers one-button power-on (e.g., turn on) of the terminal).

	Regarding claim 5, Cao as modified by Schulze and further modified by Tokunaga teaches The method according to claim 4, wherein the biometric feature data is acquired by the biometric feature identification module comprises:
	calling, by the operating system of the terminal, a biometric drive such that the biometric feature identification module acquires the biometric feature data (Cao, Paragraph [0026], see “a button of an electronic device incorporates a biometric sensor…the term “biometric sensor” generally refers to a sensor configured to obtain data related to one or more physiological or biometrically-identifying characteristics of a biological subject. The electronic device may utilize the biometric sensor in order to determine and/or authenticate an identity of a user of the electronic device…the biometric sensor may be incorporated within a power button of the electronic device”) (Cao, Paragraph [0046], see “the restricted-access button 110 can be used by the laptop 100 and/or the keyboard 102 to facilitate controlled access to the features and/or operations associated with the restricted-access button 110”, where “laptop 100” is being read as comprising the operating system of the terminal, which calls (facilitates) a biometric drive such that the biometric feature identification module acquires the biometric feature data) (Cao, Paragraph [0052], see “the operation of obtaining a fingerprint image and comparing the fingerprint to a set of known images may be performed by the laptop 100”). 

	Regarding claim 8, Cao as modified by Schulze and further modified by Tokunaga teaches The method according to claim 1, further comprising:
	prior to the determining whether pressing the power button at a current time triggers one-press power-on of the terminal, determining whether a power state corresponding to a sleep state, a dormant state or a power-off state of the terminal is present; and determining whether the pressing the power button at the current time triggers one-press power-on of the terminal if the power state is present; or
	upon the determining whether pressing the power button at a current time triggers one-press power-on of the terminal, determining whether a power state corresponding to a sleep state, a dormant state or a power-off state of the terminal is present; and sending the biometric feature data acquired by the biometric feature identification module to the operating system of the terminal if the power state is present (Cao, Paragraph [0049], see “the laptop 100 may transition to a different power state such as, but not limited to: an on power state, an off power state, a standby power state, a low power state, or any other suitable power state. One or more functions of the power button may be restricted functions whereas other functions of the power button may be unrestricted functions…the operation of transitioning between various power states, performed by the laptop 100 in this example, may be restricted actions or may be unrestricted actions”, where “the operation of transitioning between various power states…may be restricted actions or may be unrestricted actions” is being read as judging whether a power state corresponding to a sleep state or a dormant state or a power-off state of the terminal is present) (Cao, Paragraph [0050], see “when a user presses the restricted-access button 110, the laptop 100 may first determine whether the action or function sought to be performed by the laptop 100 or the keyboard 102 is a restricted action or an unrestricted action. If the action is a restricted action, then an image of a fingerprint may be obtained by the fingerprint sensor of the restricted-access button 110…”, where “an image of a fingerprint may be obtained by the fingerprint sensor…” is being read as sending the biometric feature data to the operating system of the terminal (laptop 100)). 

	Regarding claim 10, Cao as modified by Schulze and further modified by Tokunaga teaches The method according to claim 1, the power button and the biometric feature identification module are combined together and arranged at the same position of the terminal (Cao, Paragraph [0026], see “the biometric sensor may be incorporated within a power button of the electronic device”, where “biometric sensor” is being read as the biometric feature identification module).

	Regarding claim 12, Cao teaches A terminal, comprising:
	a power button (Cao, Paragraph [0028], see “a power button of an electronic device may incorporate a biometric sensor”);
	a biometric feature identification module arranged on the power button and configured to acquire biometric feature data of an operating subject pressing the power button (Cao, Paragraph [0028], see “a power button of an electronic device may incorporate a biometric sensor (e.g., a fingerprint sensor)”, where “incorporate” is being read as the biometric feature identification module (biometric sensor) being arranged on the power button and configured to acquire biometric feature data (fingerprint)); and
	 a microprocessor being configured to determine whether pressing the power button at a current time triggers one-press power-on operation of the terminal when it is detected that the power button is pressed at the current time (Cao, Paragraph [0104], see “The method 600 begins at operation 602 in which a button press may be detected”) (Cao, Paragraph [0105], see “Next at operation 604, biometric data can be obtained by the biometric sensor”) (Cao, Paragraph [0106], see “Next, at operation 606, the biometric data obtained at operation 604 may be analyzed…the biometric data may be compared to previously-obtained data”) (Cao, Paragraph [0107], see “the statistical likelihood may be a match coefficient that represents a confidence interval that the obtained biometric data is a match for at least one of the previously-obtained biometric data…the match coefficient may be compared to a threshold; only if the match coefficient exceeds the threshold is a positive match identified”) (Cao, Paragraph [0108], see “In other cases, the biometric data can be directly compared to a threshold in order to determine whether a positive match should be identified…it may be determined whether the biometric data falls within a particular range”, where “it may be determined whether the biometric data falls within a particular range” is being read as judging whether pressing the power button at a current time triggers power-on of the terminal when it is detected that the power button is pressed at the current time, where “falls within a particular range” is being read as the button being pressed at the current time), 
	send the biometric feature data acquired by the biometric feature identification module to an operating system of the terminal for one-press power-on processing when the pressing the power button at the current time triggers the one-press power-on operation of the terminal for one-press power-on processing (Cao, Paragraph [0028], see “a power button of an electronic device may incorporate a biometric sensor (e.g., a fingerprint sensor). One or more functions associated with the power button may be restricted functions that can only be performed by an authorized user. For example, turning on or off the electronic device may be a restricted function that can only be performed by an authorized user or group of users…when the power button is pressed, an image of a fingerprint may be obtained and compared to the previously-obtained fingerprint images of the limited set of authorized users. If it is determined that the obtained image matches that of one of the previously-obtained fingerprint images of the limited set of authorized users, then the electronic device may perform the operation associated with the power button (e.g., turn on, turn off, enter a standby state, and so on”, where “If it is determined that the obtained image matches…the electronic device may perform the operation associated with the power button” is being read as sending the biometric feature data acquired by the biometric feature identification module to an operating system of the terminal for one-button power-on processing if pressing the power button at the current time triggers one-button power-on of the terminal) (Cao, Claim 19, see “obtaining biometric data using the biometric sensor; comparing the obtained biometric data to template data; and upon determining that the obtained biometric data matches the template data, invoking a command associated with the restricted access button press”, where “invoking a command associated with the restricted access button press” is being read as sending the biometric feature data acquired by the biometric feature identification module to an operating system of the terminal for one-button power-on processing).
	Cao does not teach the following limitation(s) as taught by Schulze: the operation of determining whether pressing the power button at a current time triggers one-press power-on operation of the terminal comprises the operation of determining that pressing the power button at the current time triggers the one-press power-on operation of the terminal when a power-on electrical signal is enabled within a predefined time period.
	(Schulze, Paragraph [0021], see “the computing device can determine that a current time of day is within a determined time segment specified by a display schedule of the display instructions and can enable recommended content to be displayed”, where “enable recommended content to be displayed” is being read as comprising a power-on electrical signal being enabled within a predefined time period, hence, powering on the display) (Schulze, Paragraph [0050], see “the content display service 350 can enable the recommended content for display. For example, the content display service can instruct an interface 370 to display the recommended content in one of a full-screen template or a non-full-screen template on a lock screen in response to a lock screen event, such as powering on the display screen”, where “recommended content for display” can be analogous to powering on the display screen).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao, by implementing techniques for content optimizations for a lock screen, comprising determining that pressing the power button at the current time triggers one-button power-on of the terminal when a power-on electrical signal is enabled within a predefined time period, disclosed of Schulze. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising determining that pressing the power button at the current time triggers one-button power-on of the terminal when a power-on electrical signal is enabled within a predefined time period. This allows for better security management within the system by only powering on the terminal when the power button at the current time triggers the terminal when a power-on electrical signal is enabled within a predefined time period. This method improves security within the system due to the terminal only powering on when the power-on electrical signal is received within a predefined time period, hence, having the user re-authenticate themselves after a set expiration time in order to reduce the chances of an unauthorized entity accessing the terminal (Schulze, Paragraph [0050]). 
	Cao as modified by Schulze do not teach the following limitation(s) as taught by Tokunaga: wherein the one-press power-on operation is an operation that both enables power on of the terminal and permits the operating subject to login to an operating system of the terminal with one press of the operating subject.
	(Tokunaga, Paragraph [0037], see “if the user presses the main power button 20 with the information processing apparatus 10 powered off, the information processing apparatus 10 turns on the main power to activate the OS (system software), thereby executing the login processing for the user who does not use the input apparatus 6. In this login processing, the information processing apparatus 10 functions as a face authentication system based on an image taken by the camera 7”, where “main power button 20” is analogous to the one-press power-on operation that both enables power on of the terminal and permits the operating subject to login to an operating subject of the terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao and techniques disclosed of Schulze, by implementing techniques for an information processing apparatus, comprising of a one-press power-on operation being an operation that enables a power on of the terminal and login of an operating system of the terminal, disclosed of Tokunaga. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising of a one-press power-on operation being an operation that enables a power on of the terminal and login of an operating system of the terminal. This allows for a more user-friendly interface by enabling a power on and login of an operating system of the terminal to a user after they press the power button (Tokunaga, Paragraph [0037]).  

	Regarding claim 14, Cao as modified by Schulze and further modified by Tokunaga teaches The terminal according to claim 12, wherein the microprocessor is further configured to send the biometric feature data acquired by the biometric feature identification module to the operating system of the terminal based on a biometric feature data verification request (Cao, Paragraph [0056], see “the laptop 100 may periodically request that a user of the laptop 100 or the keyboard 102 authenticate the user’s identity by placing the user’s fingertip on the restricted-access button 110. The laptop 100 may request that a user of the laptop 100 authenticate his or her identity in order to, without limitation: grant access to an application or program executed by the laptop 100, grant access to a feature of an application or program executed by the laptop 100…apply settings associated with a particular user to the laptop 100 or an application or program operating thereon, and so on”).

	Regarding claim 15, Cao as modified by Schulze and further modified by Tokunaga teaches The terminal according to claim 12, wherein the microprocessor is further configured to enable the biometric feature identification module to acquire the biometric feature data (Cao, Paragraph [0028], see “a power button of an electronic device may incorporate a biometric sensor (e.g., a fingerprint sensor)…when the power button is pressed, an image of a fingerprint may be obtained and compared to the previously-obtained fingerprint images of the limited set of authorized users”, where “when the power button is pressed” is being read as the microprocessor enabling the biometric feature, wherein after the power button is pressed, the biometric feature data is acquired). 

	Regarding claim 16, Cao as modified by Schulze and further modified by Tokunaga teaches The terminal according to claim 15, wherein the operating system of the terminal is configured to call a biometric drive such that the biometric feature identification module acquires the biometric feature data (Cao, Paragraph [0026], see “a button of an electronic device incorporates a biometric sensor…the term “biometric sensor” generally refers to a sensor configured to obtain data related to one or more physiological or biometrically-identifying characteristics of a biological subject. The electronic device may utilize the biometric sensor in order to determine and/or authenticate an identity of a user of the electronic device…the biometric sensor may be incorporated within a power button of the electronic device”) (Cao, Paragraph [0046], see “the restricted-access button 110 can be used by the laptop 100 and/or the keyboard 102 to facilitate controlled access to the features and/or operations associated with the restricted-access button 110”, where “laptop 100” is being read as comprising the operating system of the terminal, which calls (facilitates) a biometric drive such that the biometric feature identification module acquires the biometric feature data) (Cao, Paragraph [0052], see “the operation of obtaining a fingerprint image and comparing the fingerprint to a set of known images may be performed by the laptop 100”). 

	Regarding claim 19, Cao as modified by Schulze and further modified by Tokunaga teaches The terminal according to claim 12, wherein the microprocessor is further configured to: prior to the determining whether pressing the power button at a current time triggers one-press power-on of the terminal, determine whether a power state corresponding to a sleep state, a dormant state or a power-off state of the terminal is present; and determine whether the pressing the power button at the current time triggers one-press power-on of the terminal if the power state is present; or
	upon the determining whether pressing the power button at a current time triggers one-press power-on of the terminal, determine whether a power state corresponding to a sleep state, a dormant state or a power-off state of the terminal is present; and send the biometric feature data acquired by the biometric feature identification module to the operating system of the terminal if the power state is present (Cao, Paragraph [0049], see “the laptop 100 may transition to a different power state such as, but not limited to: an on power state, an off power state, a standby power state, a low power state, or any other suitable power state. One or more functions of the power button may be restricted functions whereas other functions of the power button may be unrestricted functions…the operation of transitioning between various power states, performed by the laptop 100 in this example, may be restricted actions or may be unrestricted actions”, where “the operation of transitioning between various power states…may be restricted actions or may be unrestricted actions” is being read as judging whether a power state corresponding to a sleep state or a dormant state or a power-off state of the terminal is present) (Cao, Paragraph [0050], see “when a user presses the restricted-access button 110, the laptop 100 may first determine whether the action or function sought to be performed by the laptop 100 or the keyboard 102 is a restricted action or an unrestricted action. If the action is a restricted action, then an image of a fingerprint may be obtained by the fingerprint sensor of the restricted-access button 110…”, where “an image of a fingerprint may be obtained by the fingerprint sensor…” is being read as sending the biometric feature data to the operating system of the terminal (laptop 100)).


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Schulze, in further view of Tokunaga, in further view of Suryanarayana et al. (U.S. PGPub. 2013/0084831), hereinafter Surya.

	Regarding claim 6, Cao as modified by Schulze and further modified by Tokunaga do not teach the following limitation(s) as taught by Surya: The method according to claim 1, further comprising storing the acquired biometric feature data, wherein the sending the biometric feature data acquired by the biometric feature identification module to an operating system of the terminal comprises: pulling the stored biometric feature data and sending the biometric feature data to the operating system of the terminal.
	(Surya, Paragraph [0033], see “the phone handset 126 can use the biometric data input device 128 to collect biometric data from a particular user at the phone terminal 120. Such biometric data, and potentially other information from the particular user at the phone terminal 120 can be sent to the data processing system 160 via the network 140. At the data processing system, the biometric data and potentially other information is received by the CPU 164 via the I/O port 162. The CPU can access the particular user’s previously stored information in the storage device 170 via the configuration retrieval module 172 to confirm the identification of the particular user”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao, techniques disclosed of Schulze and techniques disclosed of Tokunaga, by implementing techniques for using biometric data in a phone system, comprising of storing the acquired biometric feature data and sending the biometric feature data to the operating system of the terminal, disclosed of Surya.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising of storing the acquired biometric feature data and sending the biometric feature data to the operating system of the terminal. This allows for a more efficient method for authenticating the user by evaluating previously stored biometric feature data of the user with the current biometric feature data in order to determine whether or not the user is authorized to perform a respective action (Surya, Paragraph [0033]). 

Regarding claim 17, Cao as modified by Schulze and further modified by Tokunaga do not teach the following limitation(s) as taught by Surya: The terminal according to claim 16, wherein the biometric feature data is stored in the microprocessor and the biometric drive is configured to pull the biometric feature data stored in the microprocessor and send the biometric feature data to the operating system of the terminal.
	(Surya, Paragraph [0033], see “the phone handset 126 can use the biometric data input device 128 to collect biometric data from a particular user at the phone terminal 120. Such biometric data, and potentially other information from the particular user at the phone terminal 120 can be sent to the data processing system 160 via the network 140. At the data processing system, the biometric data and potentially other information is received by the CPU 164 via the I/O port 162. The CPU can access the particular user’s previously stored information in the storage device 170 via the configuration retrieval module 172 to confirm the identification of the particular user”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao, techniques disclosed of Schulze and techniques disclosed of Tokunaga, by implementing techniques for using biometric data in a phone system, comprising of storing the acquired biometric feature data and sending the biometric feature data to the operating system of the terminal, disclosed of Surya.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising of storing the acquired biometric feature data and sending the biometric feature data to the operating system of the terminal. This allows for a more efficient method for authenticating the user by evaluating previously stored biometric feature data of the user with the current biometric feature data in order to determine whether or not the user is authorized to perform a respective action (Surya, Paragraph [0033]). 


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Schulze, in further view of Tokunaga, in further view of SUNG (U.S. PGPub. 2017/0199650), hereinafter Sung.

	Regarding claim 7, Cao as modified by Schulze and further modified by Tokunaga do not teach the following limitation(s) as taught by Sung: The method according to claim 1, further comprising: discarding the biometric feature data acquired by the biometric feature identification module when the power button is pressed at the current time if pressing the power button at the current time does not trigger one-press power-on of the terminal.
	(Sung, Paragraph [0063], see “The processor 120 may access data related to the software (for example, an operating system (OS), an application program, etc.) loaded on the volatile memory. The volatile memory may be a device that deletes stored data if a power supply stops and may include a static RAM (SRAM)…”, where “deletes stored data if a power supply stops” is analogous to discarding the biometric feature data acquired by the biometric feature identification module when the power button is pressed and does not trigger one-button power-on of the terminal, where in this case, the power supply stops (e.g., power-on of the terminal is not triggered) (Sung, Paragraph [0085], see “The detector 230 may receive a user input such as an input for turning on or off the display device 200…The detector 230 according to an example embodiment may detect a power on/off button input included in the display device 200”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao, techniques disclosed of Schulze and techniques disclosed of Tokunaga, by implementing techniques for a display device, comprising discarding the biometric feature data when the power button is pressed if pressing the power button does not trigger one-button power-on of the terminal, disclosed of Sung. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising discarding the biometric feature data when the power button is pressed if pressing the power button does not trigger one-button power-on of the terminal. This allows for better security management, as well as, less congestion within the system due to respective biometric feature data being discarded when it does not meet the requirements (Sung, Paragraph [0063]). 

Regarding claim 18, Cao as modified by Schulze and further modified by Tokunaga do not teach the following limitation(s) as taught by Sung: The terminal according to claim 12, wherein the microprocessor is further configured to: discarding the biometric feature data acquired by the biometric feature identification module when the power button is pressed at the current time if pressing the power button at the current time does not trigger on-button power-on of the terminal.
	(Sung, Paragraph [0063], see “The processor 120 may access data related to the software (for example, an operating system (OS), an application program, etc.) loaded on the volatile memory. The volatile memory may be a device that deletes stored data if a power supply stops and may include a static RAM (SRAM)…”, where “deletes stored data if a power supply stops” is analogous to discarding the biometric feature data acquired by the biometric feature identification module when the power button is pressed and does not trigger one-button power-on of the terminal, where in this case, the power supply stops (e.g., power-on of the terminal is not triggered) (Sung, Paragraph [0085], see “The detector 230 may receive a user input such as an input for turning on or off the display device 200…The detector 230 according to an example embodiment may detect a power on/off button input included in the display device 200”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao, techniques disclosed of Schulze and techniques disclosed of Tokunaga, by implementing techniques for a display device, comprising discarding the biometric feature data when the power button is pressed if pressing the power button does not trigger one-button power-on of the terminal, disclosed of Sung. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising discarding the biometric feature data when the power button is pressed if pressing the power button does not trigger one-button power-on of the terminal. This allows for better security management, as well as, less congestion within the system due to respective biometric feature data being discarded when it does not meet the requirements (Sung, Paragraph [0063]). 


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Schulze, in further view of Tokunaga, in further view of Campisi (U.S. PGPub. 2007/0220273).

	Regarding claim 9, Cao as modified by Schulze and further modified by Tokunaga do not teach the following limitation(s) as taught by Campisi: The method according to claim 8, further comprising: discarding the biometric feature data acquired by the biometric feature identification module if the power state corresponding to the sleep state, the dormant state or the power-off state of the terminal is not present.
	(Campisi, Paragraph [0045], see “the memory may include static random access memory (static RAM) such that when the power source is dead or disconnected, all biometric data is erased”) (Campisi, Paragraph [0085], see “A template of acceptable fingerprint patterns is retrieved from memory 925, such as a read only memory (or static random access memory for applications which erase biometric data when power is lost on the card”, where “when power is lost on the card” is analogous to the power state of the terminal not being presented, which therefore, discards (erases) the biometric feature data). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao, techniques disclosed of Schulze and techniques disclosed of Tokunaga, by implementing techniques for a transaction authentication card, comprising of discarding the biometric feature data if the power state of the terminal is not present, disclosed of Campisi.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising of discarding the biometric feature data if the power state of the terminal is not present. This allows for better security management, as well as, less processing power utilized for the present invention due to the present invention discarding any biometric feature data if there is no indication of a power state of the terminal. This avoids any data from being stored that is not being utilized for user authentication (Campisi, Paragraph [0085]).

Regarding claim 20, Cao as modified by Schulze and further modified by Tokunaga do not teach the following limitation(s) as taught by Campisi: The terminal according to claim 19, wherein the microprocessor is further configured to discard the biometric feature data acquired by the biometric feature identification module if the power state corresponding to the sleep state, the dormant state or the power-off state of the terminal is not present. 
	(Campisi, Paragraph [0045], see “the memory may include static random access memory (static RAM) such that when the power source is dead or disconnected, all biometric data is erased”) (Campisi, Paragraph [0085], see “A template of acceptable fingerprint patterns is retrieved from memory 925, such as a read only memory (or static random access memory for applications which erase biometric data when power is lost on the card”, where “when power is lost on the card” is analogous to the power state of the terminal not being presented, which therefore, discards (erases) the biometric feature data). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao, techniques disclosed of Schulze and techniques disclosed of Tokunaga, by implementing techniques for a transaction authentication card, comprising of discarding the biometric feature data if the power state of the terminal is not present, disclosed of Campisi.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising of discarding the biometric feature data if the power state of the terminal is not present. This allows for better security management, as well as, less processing power utilized for the present invention due to the present invention discarding any biometric feature data if there is no indication of a power state of the terminal. This avoids any data from being stored that is not being utilized for user authentication (Campisi, Paragraph [0085]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Schulze, in further view of Tokunaga, in further view of KIM et al. (U.S. PGPub. 2019/0123907), hereinafter Kim.

	Regarding claim 11, Cao as modified by Schulze and further modified by Tokunaga do not teach the following limitation(s) as taught by Kim: The method according to claim 1, further comprising:
	waiting for startup of the operating system of the terminal; and
	sending the biometric feature data acquired by the biometric feature identification module to the operating system of the terminal for one-press power-on processing upon startup of the operating system.
	(Kim, Paragraph [0037], see “the authentication device 100 is a hardware security device including a processor (CPU) and an operating system (OS). When the authentication device 100 is connected to a computing device 2000, the authentication device is booted with supplied electricity…”) (Kim, Paragraph [0041], see “The biometric information detector 110 is automatically activated when the authentication device 100 is supplied with electricity to be booted or the biometric information detector 110 may be activated by receiving a control signal from a controller (processor) of the authentication device 100. The biometric information detector 100 has unique sensor identification information (sensor_id)…The biometric information detector 100 stores sensed fingerprint information in the storage 170”, where “authentication device 100” is analogous to the terminal and where “The biometric information detector 100 stores senses fingerprint information in the storage 170” is analogous to sending the biometric feature data to the operating system of the terminal (authentication device 100) upon startup of the operating system). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for input devices incorporating biometric sensors, disclosed of Cao, techniques disclosed of Schulze and techniques disclosed of Tokunaga, by implementing techniques for an authentication device based on biometric information, comprising of sending the biometric feature data to the operating system of the terminal upon startup of the operating system of the terminal, disclosed of Kim.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a group identification system, comprising of sending the biometric feature data to the operating system of the terminal upon startup of the operating system of the terminal. This allows for a more efficient method of authenticating a user by sending the biometric feature data to the OS of the terminal upon the terminal starting up in order to speed up the authentication process of the user (Kim, Paragraph [0041]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433